internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-125536-00 date date legend insurance holding insurance_company merger subsidiary new holding mutual insurance group holding business a business b business c d e state u state v state w x y plr-125536-00 z effective date this letter is in reply to a letter dated date regarding the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated january february march and date pursuant to the letter dated date the taxpayer withdrew its request for a ruling on the treatment of the commission-free program the information submitted for consideration is summarized below insurance holding is an insurance holding_company organized under the law of state u insurance holding is an accrual basis calendar-year taxpayer and is the common parent of an affiliated_group_of_corporations the principal assets of insurance holding consist primarily of of the stock of its wholly-owned subsidiaries which are involved in business a and business b in addition insurance holding owns x of the nonvoting common_stock of group holding insurance holding and those subsidiaries that are not life_insurance_companies file a consolidated federal_income_tax return insurance_company is organized under the law of state u and is a wholly-owned subsidiary of insurance holding insurance_company and its wholly-owned life_insurance subsidiary file their own life-life consolidated_return merger subsidiary is a wholly-owned inactive_subsidiary of insurance_company its only assets consist of licenses to conduct business c in state u and state w and approximately dollar_figured in assets to satisfy minimum capitalization requirements for a corporation in business c prior to the proposed transaction insurance_company will distribute the stock of merger subsidiary to insurance holding new holding will be a state v wholly-owned subsidiary of insurance holding mutual insurance an accrual basis calendar-year taxpayer is a mutual_insurance_company organized under the laws of state v in addition to its direct engagement in business a mutual insurance owns y of the total number of outstanding shares of common_stock including z of the voting common_stock of group holding as a mutual_insurance_company mutual insurance has no authorized issued or outstanding capital stock rather the policyholders are members of mutual insurance the membership interests in mutual insurance include voting rights and the right to participate in the distributions of mutual holding’s surplus in the event of mutual holding’s dissolution or liquidation plr-125536-00 group holding a state v corporation is an accrual basis calendar-year taxpayer and is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return the principal assets of group holding consist primarily of of the stock of its wholly-owned subsidiaries which are involved in business a and business b for what are represented as valid business reasons mutual insurance has decided to convert from a mutual_insurance_company to a stock insurance_company the conversion concurrent with the conversion insurance holding will acquire all of the outstanding_stock of mutual insurance through a merger of merger subsidiary and mutual insurance the merger pursuant to the plan of conversion and joint agreement of merger the following transactions are proposed i ii iii iv v vi on the effective date mutual insurance will convert under state v law into a stock insurance_company the conversion the rights of mutual insurance members will be extinguished in exchange for their membership interest eligible members will be allocated a number of shares of stock based upon an independent valuation of the eligible members’ voting rights and contributions to the surplus of mutual insurance determined by an actuarial analysis of each class of policies issued by mutual insurance eligible members are those who are members of mutual insurance on the date of adoption of the plan of conversion and are still members on the date all prerequisites to the conversion are satisfied and the amendment of mutual insurance’s articles of incorporation becomes effective the methodology used to determine value will be subject_to the approval of the state v commissioner of insurance no actual shares of mutual insurance stock will be issued to eligible members on the effective date and simultaneous with the conversion merger subsidiary will be merged with and into mutual insurance by means of a statutory merger under the laws of state u and state v the merger the stock of merger subsidiary owned by insurance holding immediately prior to the merger will be converted into and become all of the stock of mutual insurance eligible members will receive in the aggregate insurance holding common_stock cash or policy credits with a value equal to e shares of insurance holding voting common_stock and insurance holding will contribute all of the stock of mutual insurance to new holding plr-125536-00 in calculating the amount of consideration to be received by each eligible member in the conversion and merger shares of insurance holding voting common_stock will be allocated among all the eligible members entitled to receive consideration in accordance with the terms of the plan of conversion and actuarial computations as described in the plan of conversion eligible members shall be entitled to receive either shares of insurance holding voting common_stock cash or policy credits in exchange for their membership interests it is intended that insurance holding fund all of the consideration received by mutual insurance members in the case of membership interests associated with tax_sheltered_annuities as described in sec_403 of the code individual retirement annuities as described in sec_408 of the code and other policies issued directly to sec_401 qualified_pension plan participants collectively qualified contracts the underlying policy will be credited with an additional_amount of policy credits and no stock or cash will be distributed to the eligible member eligible members with mailing addresses outside of the united_states or whose receipt of stock would fail to comply with the securities registration requirements or exemptions therefrom of the state of domicile of such eligible member will receive solely cash in exchange for their membership interests all other eligible members will be entitled to receive solely cash or solely insurance holding stock based upon their election and funds availability eligible members are not permitted to receive a combination of cash and stock a policy credit means consideration to be paid in the form of an adjustment to policy values in any of the following specific forms depending upon the policy an increase in accumulation value under a policy that is a deferred_annuity or individual universal life policy an increase in the amount of the payments distributed under a policy that is in the course of annuity payments or that is a supplemental contract an increase in the dividend deposits or additions under a policy that is an individual participating life_insurance_policy an increase in the premium deposit fund under a life_insurance_policy that has no dividend option or that has a blended dividend option or an extension of the expiry date on a policy that is in force as extended term life_insurance pursuant to a non-forfeiture provisions of a life_insurance_policy within twelve months after the conversion and merger insurance holding intends to offer a program the commission-free program to all shareholders holding fewer than shares of insurance holding common_stock pursuant to which these shareholders may sell their shares or purchase additional shares increasing their stock ownership to shares without paying brokerage commissions or other associated costs the costs of the commission-free program will be borne by insurance holding with regard to the conversion of mutual insurance from a mutual_insurance_company to a stock insurance_company as described above the taxpayer has made the following representations plr-125536-00 a b c d e f g h i j the conversion and merger are being undertaken for the following corporate business purposes improving mutual insurance’s access to capital markets permitting mutual insurance to grow its business and develop new business opportunities enhancing mutual insurance’s ability to attract and retain qualified management through the use of equity- based compensation extending the geographic reach of the insurance holding group’s policyholder base expanding and diversifying the insurance holding group’s product line and distribution channels and allowing both mutual insurance and insurance holding to benefit from economies of scale prior to the conversion mutual insurance will not have any outstanding_stock the fair_market_value of the mutual insurance stock deemed to be issued by mutual insurance will be approximately equal to the fair_market_value of the mutual insurance membership interests surrendered in exchange therefor the fair_market_value of the insurance holding stock received by members of mutual insurance together with the cash and policy credits will approximately equal the fair_market_value of the proprietary interests in mutual insurance surrendered in the exchange at the time of the conversion mutual insurance will not have outstanding any stock_options warrants convertible securities or any other rights that are convertible into any class of stock_or_securities of mutual insurance other than policy credits no eligible members will receive or be deemed to receive any property other than cash or insurance holding common_stock as a result of the conversion and merger all distributions or deemed distributions whether of common_stock cash or policy credits as part of this transaction will be received by the eligible members in relinquishment of their membership interests in mutual insurance as part of a value for value exchange the conversion is not part of a plan to increase the proportionate interest of any owner in the assets or earnings_and_profits of mutual insurance mutual insurance has no plan to redeem or otherwise reacquire any of the stock to be issued in the conversion no fractional shares in mutual insurance or insurance holding will be issued in the transaction plr-125536-00 k l m n o p q r following the conversion mutual insurance will continue as a stock insurance_company to be engaged in business a mutual insurance and its members will each pay their own expenses if any incurred in connection with the recapitalization the conversion will occur under a plan agreed upon before the transaction is implemented mutual insurance is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code following its conversion into a stock company mutual insurance will be treated under state v law as the same corporation as provided by the state v demutualization law following the recapitalization and the merger of merger subsidiary into mutual insurance mutual insurance will continue to own substantially_all of the assets within the guidelines of section dollar_figure of revproc_77_37 c b formerly owned by it and by merger subsidiary any assets distributed will consist of liquid_assets in excess of that needed for mutual insurance’s ongoing business c the state v commissioner of insurance has approved the plan of conversion it would not be possible for mutual insurance to become a wholly-owned subsidiary of insurance holding through the merger of merger subsidiary into mutual insurance without the prior or concurrent conversion of mutual insurance from a mutual company to a stock company under state v law with regard to the merger of merger subsidiary and mutual insurance as described above the taxpayer has made the following representations s to the best knowledge and belief of the taxpayer and the taxpayer’s representatives the merger of merger subsidiary into mutual insurance will qualify as a reorganization under sec_368 and sec_368 of the code even assuming that any expenses borne by insurance holding under the commission-free program are treated as consideration other than voting_stock provided by insurance holding under sec_368 and sec_368 t the total amount of nonstock consideration provided by insurance holding to or on behalf of mutual insurance policyholders taking into account the cost to insurance holding of the commission-free program plr-125536-00 will not exceed of the total consideration provided by insurance holding in connection with the conversion and merger based solely on the information submitted and the representations made we hold that for u s federal_income_tax purposes mutual insurance will be deemed to have converted from a mutual company to a stock company prior to the merger of merger subsidiary into mutual insurance as a result of the conversion the members of mutual insurance will be deemed to have received pro_rata to the relative determined values of their membership interests a single class of voting common_stock in exchange for their membership interests the conversion of mutual insurance from a mutual_insurance_company to a stock insurance_company as described above will constitute a recapitalization and therefore qualify as a reorganization within the meaning of sec_368 of the code mutual insurance will be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by mutual insurance eligible members on the deemed exchange of their membership interests solely for mutual insurance stock as described above sec_354 the basis of mutual insurance membership interests is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the mutual insurance stock deemed to be received in exchange for mutual insurance membership interests will equal the basis of the mutual insurance membership interests surrendered therefor ie zero sec_358 the holding_period of the mutual insurance stock deemed to be received by mutual insurance eligible members will include the period the mutual insurance member held such mutual insurance membership interest surrendered in exchange therefor sec_1223 no gain_or_loss will be recognized by mutual insurance on the deemed issuance of mutual insurance stock in exchange for mutual insurance membership interests sec_1032 the conversion of mutual insurance and the merger will not have an effect on the date that any mutual insurance_contract was issued purchased or entered into for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_7702 and sec_7702a plr-125536-00 the conversion of mutual insurance and the merger will not require retesting or the start of a new test period for any contract under sec_264 sec_7702 b - e or 7702a c sec_403 of the code provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of contribution and that the amount actually distributed to any distributee under such a contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 provides that the provisions of sec_403 will not apply to an annuity unless requirements similar to the minimum distribution_requirements of sec_409 are met with respect to such annuity sec_403 provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age ½ separates from service dies or becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 as of the close of the last year beginning before date p l the tax_reform_act_of_1986 section e as amended by p l tamra sec_1011a c sec_408 of the code defines an ira annuity as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 imposes requirements similar to the distribution_requirements of section a on distributions of the entire_interest of the contract owner sec_219 permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annual deduction limitations specified in sec_219 sec_408 establishes the annual_limit on contributions and premiums to an ira sec_402 and sec_408 relating to rollover_contributions permit an individual taxpayer to purchase an ira using funds distributed from certain other plans subject_to certain requirements relating to the nature and amount of the distribution sec_408 provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided in sec_72 sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if plr-125536-00 received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess of the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 provides in part that with certain exceptions an amount received from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from gross_income sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan defined in sec_4974 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer’s tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira sec_4979 of the code imposes an excise_tax equal to percent of the excess_aggregate_contributions under a tax-sheltered annuity plan described in sec_403 for a taxable_year excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees within the meaning of sec_414 for a plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the calendar_year following the later of i the calendar_year in which the employee attains age ½ or ii the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary proposed income_tax regulations section plr-125536-00 a -1 provides in general that the amount required to be distributed under sec_401 for each calendar_year must be determined each year on the basis of the employee’s and any designated beneficiary’s life expectancy and the value of the employee’s benefit the proposed_regulations also provide that in the case of a benefit in the form of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding the distribution calendar_year sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405 provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution sec_3405 provides that the term designated_distribution does not include the portion of any distribution which it is reasonable to believe is not includible in gross_income central to our analysis of the submitted ruling requests is the question of whether or not the membership interests in a mutual_insurance_company are within the stated plans in this regard any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder's acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to conversion the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by mutual insurance in view of the foregoing such interests are part of the tax qualified retirement contracts created pursuant to sec_401 sec_403 and sec_408 of the code respectively while it has been recognized that consideration received in a demutualization transaction is in exchange for a membership interest in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and plr-125536-00 the related membership interests must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf income_tax regulation sec_1_72-2 the planned issuance of policy credits does not constitute a distribution to the annuitants the conversion of membership interests is a mere change in form of one element within the arrangement to another since the issuance of policy credits increases the accumulation value of the annuity_contracts the amounts in the policies are treated for purposes of sec_403 sec_408 and sec_408 of the code in the same manner as any other return of or return on an investment within the arrangements described above and are not regarded as having been received by the policyholder such amounts representing the policy credits will be considered as part of the respective balances to the credit of the employees in the plans under sec_402 sec_403 and sec_408 of the code only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee as policy credits will be issued in exchange for membership interests such interests being held within the applicable plans no amount is treated as received by or includible in the gross_income of any policyholder under such plans for purposes of sec_72 the value of policy credits which will be added to the tax-qualified retirement contracts will not be regarded as part of the investment in the contracts an amount which under sec_72 consists of the aggregate amount of premiums or other consideration paid for the contract in addition as no amount is to be treated as having been distributed as a result of the conversion nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply likewise the planned issuance of policy credits does not constitute a contribution of such credits by the annuitants thus no excess_contributions can be attributed to the addition of these policy credits to the pension annuities sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions as described in sec_3405 including distributions from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity sec_6047 generally requires that the employer maintaining or the plan_administrator of a plan from which designated distributions may be made and any person issuing a contract pursuant to which designated distributions may be made report payments under the plan or contract the addition of policy credits within the tax-sheltered annuity arrangement described in sec_403 ira arrangement or other qualifying plan pursuant to the conversion does not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 and thus will not be subject_to any requirement to withhold or any requirement to report under sec_6047 plr-125536-00 we conclude that under the terms of the proposed transaction the issuance of policy credits to mutual insurance members owning qualified contracts a b c d will not be treated as a distribution that would affect the treatment of the qualified contracts under sec_402 sec_403 or sec_408 of the code will not be treated as a distribution or contribution with respect to the qualified contracts that would result in a penalty tax under sec_72 sec_4973 or sec_4979 of the code also the addition of policy credits will not be treated as a distribution under such qualified contracts or a contribution to such qualified contracts and consequently will not result in the imposition of income_tax on distributions under the qualified contracts pursuant to sec_72 of the code will not result in current taxable_income to the members owning the qualified contracts will not be treated for purposes of sec_72 of the code as part of the investment in the qualified contracts but will be treated for purposes of sec_403 and sec_408 as investment earnings attributable to the year in which the policy credits are issued and e will not be subject_to_withholding pursuant to sec_3405 of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or income_tax regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings we express no opinion as to whether the merger described in step iii qualifies as a reorganization under sec_368 by reason of sec_368 in particular we express no opinion as to whether the expenses borne by insurance holding under the commission-free program are consideration provided by insurance holding in the merger or whether such expenses when added to the cash and policy credits issued in the merger of merger subsidiary into mutual insurance will exceed of the total value of all consideration provided in plr-125536-00 the merger in addition we express no opinion as to the tax treatment of the contribution of stock of mutual insurance to new holding described in step vi our ruling that the conversion constitutes a reorganization within the meaning of sec_368 of the code is conditioned on mutual insurance being considered the same entity before and after the conversion under state v law also the rulings provided herein are based upon the assumption that the plans described are tax- sheltered annuity_plans that meet the requirements of sec_403 ira’s that meet the requirements of sec_408 or plans that meet the requirements of sec_401 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by edward s cohen chief branch
